Citation Nr: 0024225	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  95-24 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to January 
1968.

This case came to the Board of Veterans' Appeals (Board) from 
a May 1995 RO decision which, in pertinent part, denied 
service connection for MS.  The veteran then appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 1998 memorandum decision, the Court vacated and 
remanded that part of the Board's decision which denied 
service connection for MS.  In January 1999, the Board 
remanded the case to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.


REMAND

As noted in the prior Board remand, the veteran's claim for 
service connection for MS is well grounded, and there is a 
further duty to assist the veteran in developing his claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103, 3.159 
(1999).

In January 1999, the Board remanded the claim for a VA 
neurological examination to determine the existence and 
likely date of onset of any MS.  A review of the claims file 
shows that a VA neurological examination was performed in 
October 1999.  However, as noted by the veteran's 
representative in August 2000 written argument, the VA 
examiner's opinion is not responsive to the specific 
questions posed in the Board remand.  The examiner indicated 
that a neurological examination was without evidence of 
abnormality (with a few exceptions), but did not state 
whether or not the veteran currently has MS.  Moreover, the 
VA doctor did not provide a clear independent opinion as to 
when MS was first manifest.  As the VA examination is 
inadequate and the action taken by the RO does not fully 
comply with the last remand instructions, another remand is 
required.  38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 268 
(1998).  The examiner should be asked to clearly indicate 
whether MS currently exists, and if it does, to provide a 
medical opinion as to the date on which MS first became 
manifest.

The Board notes that by a letter dated in December 1999, the 
RO wrote to the veteran requesting him to submit medical 
records he described at his October 1999 VA examination.  The 
veteran did not respond to this letter.  The Board points out 
that although the VA has a duty to assist the claimant in 
developing a claim, that duty is not a one-way street.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) (1999); 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  However, during 
the current remand, the appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In light of the foregoing, the case is remanded for the 
following actions:

1.  The claims file should be returned to 
the examiner who performed the October 
1999 VA examination for a medical opinion 
regarding the existence and likely date 
of onset of any MS.  [If this examiner is 
unavailable, the veteran should undergo 
another VA neurological examination to 
determine the existence and likely date 
of onset of any MS.]  Based on 
examination findings, historical medical 
records, and medical principles, the VA 
doctor should indicate whether MS 
currently exists; if it does, the doctor 
should provide a medical opinion, with 
adequate rationale, as to the date on 
which MS first became manifest (even if 
the disease was not diagnosed until 
later).  In this regard, the VA doctor 
should point to specific historical 
medical records which indicate MS was 
then present (even if not diagnosed until 
later), and the earliest manifestations 
of the disease should be discussed.

2.  After assuring compliance with the 
above remand instructions, the RO should 
review the claim for service connection 
for MS.  If the RO denies the claim, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and given an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




